—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about January 18, 1995, which, inter alia, annulled respondents’ determination denying petitioner’s application for reinstatement of her foster care benefits, unanimously affirmed, without costs, without prejudice to any further proceedings in Family Court.
The failure of respondent City Department of Social Services *292to file the mandatory petition in Family Court for review of the child’s placement did not automatically terminate the placement order, nor did it relieve the agency of its ongoing responsibility to the child (Matter of Dale P., 84 NY2d 72, 80-81; Matter of Carter v Bane, 159 Misc 2d 786). Moreover, petitioner had no knowledge of the termination of the placement order, nor of her involuntary loss of foster parent status, particularly since the Department continued to make foster care payments leaving petitioner in no position to seek a remedy. Concur—Murphy, P. J., Rubin, Kupferman, Ross and Tom, JJ.